
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 580
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Quigley submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		To prohibit the use of the Members’
		  Representational Allowance for air travel expenses of any individual unless the
		  individual provides an itemized description of the expenses, including the
		  specific flight number, and uses a credit card provided by the House of
		  Representatives to pay for the expenses.
	
	
		1.Documentation and payment
			 requirements for air travel expenses paid from Members’ Representational
			 Allowance
			(a)RequirementsNo portion of a Members’ Representational
			 Allowance may be used to pay the expenses of air travel of any individual
			 unless—
				(1)the individual
			 provides the Chief Administrative Officer of the House of Representatives with
			 an itemized description of the expenses, including the flight number involved;
			 and
				(2)the individual
			 uses a credit card provided by the House of Representatives to pay for the
			 expenses, unless the use of such a card would not be cost-effective or
			 appropriate.
				(b)RegulationsThe
			 Committee on House Administration shall promulgate such regulations as may be
			 necessary to carry out this section.
			
